DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.  Claims 1-8, 10-17, and 19-20 are pending.  Claims 9 and 18 have been cancelled without prejudice.  Claims 1 and 10 have been amended.  Claims 19 and 20 are newly added.

Claim Objections
Claims 1-8, 10-17, and 19-20 are objected to because of the following informalities:    
Claim 1:
The last limitation recites “by the proposed descriptor”, which should be rewritten as “by the proposed descriptors” for consistency throughout the claim.
Claim 10:
The last limitation recites “by the proposed descriptor”, which should be rewritten as “by the proposed descriptors” for consistency throughout the claim.

Claims 2-8 and 20 depend on claim 1.  Therefore, claims 2-8 and 20 are objected under the same rationale.
Claims 11-17 and 19 depend on claim 10.  Therefore, claims 11-17 and 19 are objected under the same rational.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record includes Kennberg et al. (Kennberg), US Patent Application Publication No. US 2012/0323930 A1, Lieb et al. (Lieb), US Patent Application No. US 2017/0093780 and Nakamura et al. (Nakamura), US Patent Application Publication No. US 2011/0222796  (Both Kennberg and Lieb are previously cited).
Kennberg discloses methods, systems, and apparatus for receiving image data corresponding to an image, processing the image data to identify one or more features (descriptors) within the image, generating one or more keywords (proposed descriptors) based on each of the one or more features, transmitting the one or more keywords to a computing device for displaying a list of the one or more keywords to a user (Abstract).  Kennberg further discloses in paragraphs [0013], [0020] that a user can generates digital images using a digital camera, the user can add descriptive words or tags to apply to the digital image, and the digital images can be uploaded to a social networking website, and server system can analyze the digital images to extract features that may be viewable in the images.  Kennberg further discloses the features can be used to provide suggested keywords that can be used as tags and/or caption for the images (paragraph [0020]).  Kennberg further keywords can be generated based on the features determined from each image and/or the metadata corresponding to the images, and the keywords can be suggested to the user to be used as keywords or tags to be associated with the images (paragraphs [0014], [0020]).

Lieb discloses sharing images and image albums over a communication network including determining one or more suggested images from a collection of stored images associated with a user, based on determining sharing scores for the stored images, wherein the sharing scores are based on comparing one or more characteristics of the stored images to one or more corresponding characteristics of the album images, displaying the one or more suggested images by the device, and receiving a selection of at least one selected image of the suggested images based on received user input, causing an update of the shared album data structure with the at least one selected image to be accessible over a communication network by recipient users (Abstract and paragraph [0004]).

Nakamura discloses an apparatus for evaluating the quality of an input image including a composition pattern selection unit configured to select a composition pattern based on an attribute (descriptors) of the input image (Abstract).  Nakamura further discloses that the apparatus also includes a composition evaluation unit configured to evaluate the input image based on the composition pattern and the attribute, and an evaluation result output unit configured to output to a display the input image and an indication of a result of the evaluation (Abstract).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “the one or more proposed descriptors being different from any of the identified descriptors associated with the user and the one or more proposed descriptors being associated with images of other user of the online community but not associated with the identified images of the user, and notify the user via the graphical user interface of a result of an evaluation performed one or more images received via the graphical user interface that were captured based on the request that determines if the one or more images are characterized by the proposed descriptors” as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
However, Claims 1-8, 10-17 and 19-20 are only allowed if claims 1 and 10 are rewritten as suggested in the claim objections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177